Exhibit 99.3 ORION MARINE GROUP, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL DATA The following unaudited pro forma condensed combined financial information gives pro forma effect to the acquisition of T.W. LaQuay Dredging, LLC (“TWLD”) by Orion Marine Group, Inc. (“Orion or the “Company”), accounted for as a business combination using the purchase method of accounting.The purchase price was allocated to the assets acquired and the liabilities assumed using estimated fair values as of the acquisition date.The estimates and assumptions are subject to change upon the finalization of valuations, which are contingent upon final appraisals of property and equipment, identifiable intangible assets, and other adjustments through January 28, 2010.Revisions to the preliminary purchase price allocation could result in significant deviations from the accompanying pro forma information. The following unaudited pro forma condensed consolidated financial statements and explanatory notes present how the financial statements of Orion may have appeared had the acquisition occurred on January 1, 2009 (with respect to the results of operations) or as of September 30, 2009 (with respect to the balance sheet information). These unaudited pro forma condensed consolidated financial statements have been derived from and should be read together with the historical financial statements and related notes of Orion included in its Annual Report on Form 10-K for the year ended December 31, 2008 and its Quarterly Report on Form 10-Q for the quarter and nine months ended September 30, 2009, both of which as filed with the Securities and Exchange.With respect to TWLD, this information is included as exhibits99.1 and 99.2to this Annual Report on Form 10-K for the year ended December 31, 2009. The unaudited pro forma condensed consolidated financial information has been prepared by management, are presented for illustrative purposes only, and do not purport to represent what the results of operations or financial position of the Company would have been had the acquisition occurred as of the dates indicated, nor is it indicative of future financial position or results of operations for any period.The unaudited pro forma adjustments reflect, among other things, pre-closing distributions by TWLD to its equity holders of certain assets and the repayment of the debt held by TWLD.In addition, classifications of certain combined financial accounts of TWLD may differ from those of Orion, and have been reflected to conform to Orion’s presentation.The unaudited pro forma condensed consolidated financial information reflects the acquisition of TWLD, which Orion financed through cash which had been principally raised from the proceeds of the sale of its common stock in August 2009. ORION MARINE GROUP, INC. Unaudited Pro Forma Condensed Combined Balance Sheet At September 30, 2009 ($ in thousands) Orion TWLD Pro Forma Adjustments Pro Forma Balance Sheet Assets Current assets Cash and cash equivalents $ 108,984 $ 2,641 $ (64,000 ) b $ 47,625 Short-term investments 29 (29 ) a Accounts receivable, including retainage 48,730 4,268 (12 ) a 52,986 Taxes receivable 2,197 2,197 Note receivable 765 765 Inventories 1,744 1,744 Deferred tax asset 1,642 1,642 Costs and estimated earnings in excess of billings 9,094 2,291 11,385 Prepaid expenses 1,834 904 2,738 Total current assets 174,989 10,134 (64,041 ) 121,082 Property and equipment, net of accumulated 80,451 29,395 19,199 c 129,045 Goodwill 12,096 8,664 c 20,761 Intangible assets, net of amortization 320 14 (14 ) a 320 Investment in subsidiary b,c Other assets 66 66 Total assets $ 267,922 $ 39,543 $ (36,192 ) $ 271,273 Liabilities and Stockholders’ Equity Current liabilities Current portion of long-term debt $ $ 2,713 $ (2,713 ) a $ Accounts payable 21,259 1,069 21,549 Accrued liabilities 11,739 1,198 12,937 Taxes payable 353 353 Billings in excess of costs and estimated earnings 5,402 1,084 6,486 Total current liabilities 38,753 6,064 (2,713 ) 42,105 Long-term debt, less current portion 11,989 (11,989 ) a Other long-term liabilities 409 210 (210 ) a 409 Deferred income taxes 11,383 11,383 Deferred revenue 330 330 Total liabilities 50,875 18,264 (14,912 ) 54,226 Stockholders’ equity Common stock 268 268 Treasury stock Additional paid in capital 150,748 1,848 150,748 Retained earnings 66,031 19,431 (21,279 ) a,c 66,031 Total stockholders’ equity 217,047 21,280 (21,279 ) 217,047 Total liabilities and stockholders’ equity $ 267,922 39,543 (36,192 ) $ 271,273 See Pro Forma Adjustments and Explanatory Notes on next page. Orion Marine Group, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet Pro Forma Adjustments and Explanatory Notes At September 30, 2009 Amounts in thousands Pro Forma Adjustments (a) Current portion of long-term debt $ 2,713 Long term debt, net of current portion 11,989 Other long-term liabilities 210 Short term investments (29 ) Employee receivables (12 ) Loan costs, net of amortization (14 ) Retained earnings (14,857 ) Record TWLD assets and liabilities not assumed (b) Investment in TWLD $ 64,000 Cash and cash equivalents (64,000 ) Record investment in TWLD (c) Goodwill $ 8,664 Property and equipment 19,199 Retained earnings 36,137 Investment in TWLD (64,000 ) Entries in consolidation to reflect goodwill and step-up in basis of property and equipment Explanatory Notes (1 ) Summary of purchase price Cash and cash equivalents $ 64,000 $ 64,000 * Pro Forma Preliminary Allocation of Purchase Price Working capital $ 6,742 Property and equipment 48,594 Goodwill 8,664 Total preliminary purchase price allocation $ 64,000 *$4.0 million has been placed in escrow, payable to the Seller as a result of an increase in the purchase price of the membership interests by the amount of any additional taxes incurred by the Seller arising from the allocation of the membership interests purchase price, as further described in Section 1060 of the U.S. Internal Revenue Code, as amended.An additional $4.0 million has been placed in escrow, to be paid to the Seller one year from the date of closing, after satisfaction of all representations and warranties. Orion Marine Group, Inc. Unaudited Pro Forma Condensed Combined Statements of Income In thousands, except share and per share information Year ended December 31, 2008 Orion TWLD Pro Forma Adjustments Pro Forma Combined Contract revenues $ 261,802 $ 22,279 $ 109 b $ 284,190 Cost of contract revenues 211,351 12,054 7,408 a,b,d 230,813 Gross profit 50,451 10,225 (7,299 ) 53,377 Selling, general and administrative 27,978 9,614 (7,279 ) a 30,313 Operating income 22,473 612 (20 ) 23,065 Other (income) expense Other income (1,785 ) 1,284 b,c (501 ) Interest (income) (530 ) (1 ) (531 ) Interest expense 1,246 a 1,246 Other (income) expense, net 716 (1,786 ) 1,304 715 Income before income taxes 21,757 2,398 (1,304 ) 22,851 Income tax expense 7,282 366 e 7,648 Net income $ 14,475 $ 2,398 $ 1,670 $ 15,203 Basic earnings per share $ 0.67 $ 0.71 Diluted earnings per share $ 0.66 $ 0.69 Shares used to compute earnings per share: 21,561,201 21,561,201 Basic 21,979,535 21,979,535 Diluted Pro Forma Adjustments and Explanatory Notes (amounts in thousands) Pro forma adjustments and explanatory notes: (a) Cost of contract revenues $ 6,641 Interest expense 638 Selling, general and administrative expenses (7,279) Reclassification of project related expenses to cost of contract revenues to conform to Orion presentation (b) Cost of contract revenues $ 17 Other income 92 Contract revenues (109) Reclassification of other income/expense to conform to Orion presentation (c) Other income $ 1,192 Fixed assets (1,192) Reclassification of Texas equipment grant to reduce fixed asset cost to conform to Orion presentation (d) Depreciation $ 750 Accumulated depreciation (750) Record additional depreciation related to step-up of assets (e) Tax expense $ 366 Taxes payable (366) Record additional taxes at Orion’s effective tax rate at 33.5% Orion Marine Group, Inc. Unaudited Pro Forma Condensed Combined Statements of Income In thousands, except share and per share information Nine months ended September 30, 2009 Orion TWLD Pro Forma Adjustments Pro Forma Combined Contract revenues $ 222,259 $ 29,060 $ 432 b $ 251,751 Cost of contract revenues 173,112 12,699 6,876 a,b,d 192,686 Gross profit 49,147 16,361 (6,444 ) 59,064 Selling, general and administrative 23,638 8,844 (7,010 ) a 25,472 Operating income 25,509 7,518 566 33,593 Other (income) expense Other income (2,329 ) 1,973 b,c (356 ) Interest (income) (274 ) (274 ) Interest expense 523 a 523 Other (income) expense, net 249 (2,329 ) (1,973 ) (107 ) Income before income taxes 25,260 9,847 (1,407 ) 33,700 Income tax expense 9,236 3,086 e 12,322 Net income $ 16,024 $ 9,847 $ (4,493 ) $ 21,378 Basic earnings per share $ 0.71 $ 1.00 Diluted earnings per share $ 0.70 $ 0.97 Shares used to compute earnings per share: 22,485,770 22,485,770 Basic 22,896,150 22,896,150 Diluted Pro Forma Adjustments and Explanatory Notes (amounts in thousands) Pro forma adjustments and explanatory notes: (a) Cost of contract revenues $ 6,313 Interest expense 697 Selling, general and administrative expenses (7,010) Reclassification of project related expenses to cost of contract revenues to conform to Orion presentation (b) Other income $ 432 Contract revenues (432) Reclassification of other income/expense to conform to Orion presentation (c) Other income $ 1,541 Fixed assets (1,541) Reclassification of Texas equipment grant to reduce fixed asset cost to conform to Orion presentation (d) Depreciation $ 563 Accumulated depreciation (563) Record additional depreciation related to step-up of assets (e) Tax expense $ 3,086 Taxes payable (3,086) Record additional taxes at Orion’s effective tax rate at 36.6%
